Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 14 April 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-26 have been canceled. The said claims were canceled in a preliminary amendment.
2. No new Claims have been added.
3. Claims 27, 32 and 33 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102, 102/103, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 27-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the amendment to claim 27. Support is seen at page 1, line 29.
6. The rejection of Claim 32 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been overcome by amendment.
7. The rejection of Claim(s) 27, 28, 32 and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Sangild (WO 2015/071402 A1; cited in IDS filed 05/15/2019) has been 
8. The rejection of Claims 27-33 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15/897,099 (‘099), as being unpatentable over claims 1-4, 7, 13, 15,18-19, 21, 24-26 and 28-29, of copending Application No. 15/903,959 (‘959) in view of Sangild (WO 2015/071402 A1; cited in IDS filed 05/15/2019) and further in view of Sprenger (WO 2012/076323 A1; of record-cited in Restriction posted 08/14/2020) of record has been withdrawn. Both ‘099 and ‘959 teach administering the compositions to a patient population suffering from IBS, which is different from treating a viral infection. The instant claims are not rendered obvious over ‘099 and ‘959.
	Claims 27-46 are pending in the case. Claims 34-46 have been withdrawn from consideration as being drawn to a non-elected invention. Claims 27-33 are under examination in this rejection.
	The following rejections are necessitated by Applicant's amendment filed 14 April 2021 wherein the limitations in pending claims 27 and 33 have been amended. In claim 27 the terms bacterial has been deleted. The term 3-fucosyllactose has been deleted and 3’-O-sialyllactose has been added in claims 27 and 33. In claim 32 the recitation ‘administered to the non-human infant’ has been deleted. Support is seen at page 1, line 29.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sprenger (WO 2012/076323 A1; of record-cited in Restriction posted 08/14/2020; of record).
One of the embodiments of Sprenger’s invention is the use of a composition comprising a combination of human milk oligosaccharides in a method of treating acute respiratory infection, one of which is bronchiolitis (method of treating a viral infection as in claim 27; page 4, lines 6-9; page 21, claim 12 of Sprenger). The said composition can be used in teenagers and adults experiencing respiratory tract infections (non-infant human as in claim 27; page 10, line 33 through page 11, line 2). The composition according to the invention contains at least one N-acetyllactosamine, which is preferably lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT; page 6, lines 28-34; two of the components recited in instant claims 27-28). The components of the composition also include sialylated oligosaccharides, which preferably includes 3’-sialyllactose (3’-SL) and 6’-sialyllactose (6’-SL; page 7, lines 13-15; components recited in claims 27-28). Fucosylated oligosaccharides are selected from 2’-FL, 3-fucosyllactose and difucosyllactose (page 8, lines 1-2; components recited in claims 27-28). All of these components can be obtained via synthesis (page 7, lines 3-8; lines 22-24; page 8, lines 17-19). Hence, Sprenger et al reads on a synthetic mixture as in claim 27. Sprenger also teaches its composition as a nutritional formula (page 5, lines 27-29; limitation of claim 32).
Therefore, the invention in instant claims 27-28 and 32 is anticipated by the teachings of Sprenger.
To the extent that Applicant may argue that the instantly claimed invention is not anticipated by the teachings of Sprenger, it would have been prima facie obvious for one of ordinary skill in the art to administer  the claimed composition in a method of treating a viral infection as disclosed by Sprenger. One of ordinary skill in the art would find it obvious to use the instant composition based on the teachings of Sprenger. The artisan would be motivated to administer the composition in the claimed method of treatment since the effect of the combination of oligosaccharides may be a result of synergistic interaction (page 11, lines 5-18).

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 102/103 over Sprenger arguing that Sprenger generically teaches a composition comprising at least one N-acetyllactosamine and at least one sialylated oligosaccharide. One skilled in the art would recognize that the scope of this teaching is vast because of the multiple inclusions of ‘at least’ in Sprenger’s disclosure. In contrast, the instant claims are directed to methods of using specific HMO combinations, namely, LNnT, LNT, 2’-FL, 3’-SL, 6’-SL, 3-FL or DFL and optionally lactose. Sprenger does not teach or suggest this combination and fails to disclose treatment of viral infections. While Sprenger discloses that viral infections can cause bronchiolitis, it makes it 
Picking a choosing without direction form the cited art cannot establish a prima facie case of obviousness. The art are directed to different diseases states (bacterial vs viral infection) and only demonstrate efficacy in infants up to 2 years of age. The instant claims require administration to non-infant humans. Without a reasonable expectation of success there is no case of obviousness. For these reasons the rejection should be withdrawn (Remarks-pages 9-11).
Applicant’s arguments have been considered but are not found to be persuasive. 
Sprenger teaches the use of a composition comprising a combination of human milk oligosaccharides in a method of treating acute respiratory infection, one of which is bronchiolitis. Bronchiolitis is a viral infection and applicant also admits that Sprenger discloses that viral infections can cause bronchiolitis. It may not necessarily be the only one to cause bronchiolitis. Since Sprenger teaches that viral infections can cause bronchiolitis the method of Sprenger includes treatment of a viral infection like bronchiolitis. Regarding the components in the composition that is administered, Sprenger’s teaching is not general. It teaches the use of a composition comprising the claimed components and also teaches that they are preferred. One of ordinary skill in the art, on reading the preferred components will choose those over the others that may be used. By stating the claimed components are preferred, Sprenger gives direction to the artisan as to which components to choose to make the composition and administer it in its method of treating the viral infection. Sprenger also teaches that its composition can be used in teenagers and adults experiencing respiratory tract infections. Therefore, the artisan would have a reasonable expectation of success in using Spenger’s composition for treating viral infection in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger (WO 2012/076323 A1; of record-cited in Restriction posted 08/14/2020; of record and necessitated by amendment).
One of the embodiments of Sprenger’s invention is the use of a composition comprising a combination of human milk oligosaccharides in a method of treating acute respiratory infection, one of which is bronchiolitis (method of treating a viral infection as in claim 27; page 4, lines 6-9; page 21, claim 12 of Sprenger). The said composition can be used in teenagers and adults experiencing respiratory tract infections (non-infant human as in claim 27; page 10, line 33 through page 11, line 2). Other viruses associated with bronchiolitis include influenza (page 2, lines 19-23; limitation of claim 33). The composition according to the invention contains at least one N-acetyllactosamine, which is preferably lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT; page 6, lines 28-34; two of the components recited in instant claims 27-28). The components of the composition also include sialylated oligosaccharides, which preferably includes 3’-sialyllactose (3’-SL) and 6’-sialyllactose (6’-SL; page 7, lines 13-15; components recited in claims 27-28). Fucosylated oligosaccharides are selected from 2’-FL, 3-fucosyllactose and difucosyllactose (page 8, lines 1-2; components recited in claims 27-28). All of these components can be obtained via synthesis (page 7, lines 3-8; lines 22-24; page 8, lines 17-19). Therefore, Sprenger et al reads on a synthetic mixture as in claim 27. Sprenger also teaches its composition as a nutritional formula (page 5, lines 27-29; limitation of claim 32). This also renders obvious providing the instant composition as a pharmaceutical composition as in claim 32.

The artisan would be motivated to administer the composition in the claimed method of treatment since the effect of the combination of oligosaccharides may be a result of synergistic interaction (Sprenger: page 11, lines 5-18). It would be obvious to the artisan to adjust the percentages of the individual HMO’s as in claims 29-31 for the purpose of optimization using the amounts taught in the prior art as starting point.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects (treating bacterial and viral infections in the instant case).
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 27-33 under 35 USC 103 arguing that the defects of Sprenger, including, but not limited to, the lack of disclosure or suggestion to use the composition in a method of treating viral infections, are not remedied by Sangild. The broad disclosures of the compositions in Sprenger and Sangild do not preclude patentability of the claimed method of utilizing a specific composition. For this reason the rejection should be withdrawn (Remarks-page 12).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 27-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,471,084 (‘084) in view of Sprenger (WO 2012/076323 A1; of record-cited in Restriction posted 08/14/2020; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claims 27 and 28 are drawn to a method of treating a viral infection in a non-infant human comprising administering a synthetic mixture of HMO’s consisting essentially of LnNT, LNT, 2’-FL, 3’-SL, 6’-SL, either 3-FL or DFL and optionally lactose. Claims 29-31 are drawn to mixtures of the HMO’s in specific percentage ranges. Claim 32 is drawn to nutritional or pharmaceutical compositions and claim 33 recites limitations regarding infection being bacterial infection of the gastro-intestinal tract or influenza.
Claims 1, 15-16 and 18 of ‘084 are drawn to a method of preventing lower respiratory tract infection and bronchitis in an adult via administration of a composition consisting essentially of 2’-FL and at least one of LNnT and LNT. Dependent claims 2-14 recite limitations drawn to immune compromised adult, amounts of the active agents and claim 17 recites co-administration of the active agents with vaccination.
The claims of ‘084 differ from the instant claims in that the instant claims employ other HMO’s in addition to 2’-FL, LNnT and LNT. 
Sprenger’s teachings are set forth above. Sprenger also discloses that its composition comprising 2’-FL, LNnT and LNT and other HMO’s as instantly claimed can also be used for preventing respiratory tract infections (page 2, lines 24-26; page 4, lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a composition consisting essentially of the instant HMO’s, which 
  In the instant case ‘084 and Sprenger teach the use of a combination of the claimed HMO’s in the instant method of treatment. Sprenger also teaches that the claimed HMO’s are preferred. Although the claims of '084 use only three of the claimed HMO’s, one of ordinary skill in the art would readily recognize that the scheme taught by '084 could be employed in the instant method of treatment in view of Sprenger with a reasonable expectation of success.  The use of known members of classes of agents in methods of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that the inclusion of additional HMO’s would alter the nature of the composition and thus the unobviousness of the method of using it.
Response to Applicant’s Remarks
Applicant has traversed the obviousness-type double patenting rejection over the claims of ’84 patent arguing that the ‘084 patent utilizes a composition consisting essentially of 2 HMO’s (2’-FL and LNnT and/or LNT). The claims of the ‘084 patent do not recite use of a composition comprising 3’-SL and 6’-SL as required by the instant claims and thus are patentably distinct. For this reason the rejection should be withdrawn (page 12 of remarks).
The above rejection in view of the amendment is made of record. It is true that ‘084 patent does not recite use of a composition comprising 3’-SL and 6’-SL as required by the instant claims. However, Sprenger teaches the use of both 3’-SL and 6’-SL also as active agents for the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 27-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-45 of copending Application No. 16/820,126 (‘126) in view of Sprenger (WO 2012/076323 A1; of record-cited in Restriction posted 08/14/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant Claims 27 and 28 drawn to a method of treating viral infection in a non-infant human comprising administering a synthetic mixture of HMO’s consisting essentially of LnNT, LNT, 2’-FL, 3’-SL, 6’-SL, either 3-FL or DFL and optionally lactose. Claims 29-31 are drawn to mixtures of the HMO’s in specific percentage ranges. Claim 32 is drawn to nutritional or pharmaceutical compositions and claim 33 recites limitations regarding infection being bacterial infection of the gastro-intestinal tract or influenza. 
Claims 43-45 of ‘126 are drawn to a method of treating viral infection via administration of a mixture of HMO’s consisting essentially of 3’O-sialyllactose and 3-O-fucosyllactose and 3-O-fucosyl-3’-O-sialyllactose or LNT and sialyllacto-N-tetraose.
The copending claims of ‘126 differ from the instant claims in that the method of the instant claims are drawn to the use of a mixture of seven HMO’s, whereas the methods of the copending claims recite the use of four HMO’s (‘126).
Sprenger’s teachings are set forth above. Sprenger also discloses that its composition comprising 2’-FL, LNnT and LNT and other HMO’s as instantly claimed can also be used for preventing viral respiratory tract infections.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a composition consisting  the instant HMO’s, which also consist essentially of the HMO’s used in the methods of the copending claims and taught by Sprenger 
  In the instant case the copending claims and Sprenger teach the use of a combination of the claimed HMO’s in the instant method of treatment.  Although the claims of the copending applications use only two or four of the claimed HMO’s, one of ordinary skill in the art would readily recognize that the scheme taught by the copending claims could be employed in the instant method of treatment in view of Sprenger with a reasonable expectation of success.  From the teachings of Sprenger it would be obvious to the artisan that the HMO composition can be administered to both children and adults (non-infant humans).
The use of known members of classes of agents in methods of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that the inclusion of additional HMO’s would alter the nature of the composition and thus the unobviousness of the method of using it.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Applicant’s Remarks
Applicant has traversed the above obviousness-type rejection of record arguing that the claims of the ‘126 application utilize a composition consisting essentially of 4 HMO’s in a specific molar ratio. The claimed method utilizes a 6 HMO composition, and thus, is patentably distinct.
Applicant’s arguments are not persuasive. It is true that the claims of the ‘126 application utilize a composition consisting essentially of 4 HMO’s in a specific molar ratio. However, 

Conclusion
1. Elected claims 27-33 (Group I) are rejected.
2. Claims 34-46 (Groups II and III) have been withdrawn from consideration as being drawn to non-elected invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623